DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is a response to an application filed on 02/22/2021 where claims 1 – 30 are pending.
Information Disclosure Statement

3.	The information disclosure statement (IDS) is submitted on 02/22/2021 has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.
Drawings
4.	The drawings were received on 02/22/2021. These drawing are acceptable.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1 – 5, 7-9, 11 – 16, 18, 19, 20, 22, 21, 23, 25,  27 - 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tiirola et al. (US Pub: 20180279291 ) hereinafter Tiirola
As to claim 1. Tiirola teaches a user equipment for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: (Tiirola [0138]0139] Fig. 10, a user equipment includes a processor executing instructions stored in a storage medium, the processor is configured to)
 transmit first traffic associated with a first service type; and transmit, concurrently with transmitting the first traffic, second traffic associated with a second service type.  (Tiirola [0075] [0076] Fig. 5, at symbols 532 and 534, the eMBB/first type, UCI via cyclic shift CS A and the URLLC/second type, UCI via CS B are transmitted simultaneously via these symbols; the DMRS at symbol 525, for example, may be transmitted by UE for both eMBB long PUCCH and URLLC short PUCCH, transmits both)

Claims 12, 19 and 26 are interpreted and rejected for the same reasons as set forth in claims 1. 

As to claim 2 Tiirola teaches wherein the first traffic is transmitted using a first component carrier, and wherein the second traffic is transmitted using a second component carrier.  (Tiirola [0067] [0075] Fig. 4, Fig. 5, at 532 and 534, the slot based eMBB PUCCH transmission uses cyclic shift A (CS A) for both DMRS and UCI parts, and URLLC PUCCH transmission uses cyclic shift B (CS B) i.e., eMBB uses  first set of component carriers 410 and URLLC uses second set of component carriers 430)

Claim 13, 21 and 28 is/are interpreted and rejected for the same reasons as set forth in claims 2. 

As to claim 3 Tiirola teaches wherein the first service type is enhanced mobile broadband traffic and the second service type is ultra-reliable low latency communication traffic.  (Tiirola [0046] Fig. 1, first service type is enhanced mobile broadband traffic and the second service type is ultra-reliable low latency communication traffic).
Claims 14, 20 and 27 is/are interpreted and rejected for the same reasons as set forth in claims 3. 

As to claim 4 Tiirola teaches wherein the user equipment is configured to transmit the first service type and the second service type based at least in part on received signaling from a base station.  (Tiirola [0086] [0088] based on received resource configuration, UE transmits URLLC HARQ feedback on subcarriers using the second cyclic shift (CS B), and UL signal (of first type) corresponding to the eMBB  DL signal using the first cyclic shift (CS A))
Claims 15 are interpreted and rejected for the same reasons as set forth in claims 4.

As to claim 5 Tiirola teaches wherein the received signaling is semi- static signaling or dynamic signaling.  (Tiirola [0086] resource configuration may be indicated in multiple messages, e.g. in UE-specific RRC (radio resource control) configuration messages and in dynamic configuration via DCI)
As to claim 7 Tiirola teaches wherein the received signaling is a downlink control information message.  (Tiirola [0086] in UE-specific RRC (radio resource control) configuration messages and in dynamic configuration via DCI)

As to claim 8Tiirola teaches wherein the first traffic and the second traffic are one of a physical uplink control channel (PUCCH) and a physical uplink shared channel (PUSCH), a first PUCCH and a second PUCCH, or a first PUSCH and a second PUSCH.  (Tiirola [0066] simultaneous transmission of slot based eMBB transmission (PUSCH or long PUCCH that carries UCI) and UCI related to mini-slot based URLLC (short PUCCH)

Claims 22 is/are interpreted and rejected for the same reasons as set forth in claims 8. 

As to claim 9 Tiirola teaches, wherein the first traffic or the second traffic is a physical uplink shared channel that includes at least one of data traffic or uplink control information traffic. (Tiirola [0066] simultaneous transmission of slot based eMBB transmission (PUSCH or long PUCCH that carries UCI) and UCI related to mini-slot based URLLC (short PUCCH)
Claims 16, 23, 29 is/are interpreted and rejected for the same reasons as set forth in claims 9. 
As to claim 11.Tiirola teaches wherein the first traffic is a physical uplink control channel (PUCCH) traffic, and wherein the second traffic is non-PUCCH traffic.  (Tiirola [0066] simultaneous transmission of slot based eMBB transmission (PUSCH or long PUCCH that carries UCI) and UCI related to mini-slot based URLLC (short PUCCH)

Claims 18, 25 and 30 is/are interpreted and rejected for the same reasons as set forth in claims 11.

Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 10, 17 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiirola and further in view of Pan et al. (US Pub: 20100271970 A1) hereinafter Pan

As to claim 6 Tiirola does not explicitly teach wherein the received signaling is associated with at least one of semi-persistent scheduling or grant-free contention scheduling.  
Pan teaches wherein the received signaling is associated with at least one of semi-persistent scheduling or grant-free contention scheduling (Pan  [0062] for a PDCCH indicating downlink semi-persistent  scheduling (SPS) release for the designated or controlling DL carrier in subframe n-4)


As to claim 10 Tiirola does not explicitly teach wherein the first traffic includes uplink control information associated with at least one of an acknowledgement message for a downlink transmission, a negative acknowledgement message for a downlink transmission, a service request, or a channel state information feedback message.  
Pan teaches wherein the first traffic includes uplink control information associated with at least one of an acknowledgement message for a downlink transmission, a negative acknowledgement message for a downlink transmission, a service request, or a channel state information feedback message.  (Pan [0055] the WTRU may transmit multiple UCIs in one subframe using one PUCCH or PUSCH in one UL component carrier. The WTRU may transmit multiple ACK/NACKs in one subframe using one PUCCH in a single UL component carrier. The WTRU may transmit multiple CQI/PMIs or RIs in multiple subframes using one PUCCH in a single UL component carrier)
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Pan with the teachings of Tiirola because Pan   teaches that bundling UCIs into fewer UCIs or a single UCI would allow to transmit UCIs 
Claims 17, 24 is/are interpreted and rejected for the same reasons as set forth in claims 10.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244. The examiner can normally be reached 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ATIQUE AHMED/Primary Examiner, Art Unit 2413